DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 4-7, 9-12, 14-16, 20-21, 23-24, 27-30 have been amended. Claim 8 has been canceled. Claim 31 is newly presented for Examination.

Response to Arguments
3.	Applicant's arguments filed on February 28, 2022 have been fully considered but they are not persuasive.

4.	The Applicant’s arguments concern newly added features “a transmission configuration indicator (TCI) codepoint mapping wherein the UE is operating in a single downlink control information configuration for the set of TRPs, a control resource set (CORESET)-configuration or a TRP index when the UE is operating in a multi-DCI configuration of the set of the TRPs, or a physical downlink shared channel (PDSCH) beam for an aperiodic sounding reference signal or a physical uplink control channel (PUCCH) that is not scheduled by a physical downlink control channel (PDCCH)” as recited in each of the independent claims are not persuasive because Zhang ‘982 in the new ground of rejection discloses and renders the aforementioned claim limitations obvious.
		Moreover, the Examiner respectfully submits that the combination of Marinier ‘079 and Zhang ‘982 discloses and renders the Applicant claim invention obvious before the effective filing date of the claim invention.


Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 6.	Claims 1-2, 18, 24-25, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al (US 2020/0145079 A1) in view of Zhang et al (US 2022/0077982 A1, Foreign Priority: January 8, 2019).

		Regarding claim 1 (Currently Amended), Marinier et al (US 2020/0145079 A1) discloses a method of wireless communication (fig. 4, UE 402 that is communication with multiple TRPs (TRP 1, TRP 2), section 0061-0068) performed by a user equipment (UE) (fig. 4A, UE 402 in communication with multiple TRPS, see, the UE operates with multiple beams/beam processes for uplink transmission, section 0061-0068), comprising: determining a set of beams (see, beam selection/the UE is configured to determine set of beams in  relation  DCI signaling/multiple beams processes, section 0198, 0210/beam selection process), for which a corresponding uplink beam indication is not configured (see, default beam process for downlink and uplink transmission in the absence of a specific configuration, section 0047-0049), associated with a set of transmit-receive points (TRPs) (fig. 4, UE 402 that is communication with multiple TRPs (TRP 1, TRP 2)/ the UE is configured with multiple beam processes in relation to TRP 1, TRP 2,  section 0049-0050, 0068) based at least in part on at least one of (see, beam selection/the UE is configured to determine set of beams in  relation  DCI signaling/multiple beams processes, section 0198, 0210, 0087), a transmission configuration indicator (TCI) codepoint mapping wherein the UE is operating in a single downlink control information configuration for the set of TRPs, a control resource set (CORESET)-configuration or a TRP index when the UE is operating in a multi-DCI configuration of the set of the TRPs, or a physical downlink shared channel (PDSCH) beam for an aperiodic sounding reference signal or a physical uplink control channel (PUCCH) that is not scheduled by a physical downlink control channel (PDCCH),
 wherein the set of beams includes a sounding reference signal (SRS) beam (see, SRS relating uplink beams from downlink control information, section 0107, 0113, 0120) or a PUCCH beam;  and communicating with the set of TRPs using the set of beams based at least in part on determining the set of beams (section 0049-0053, 0068, 0114, the UE communicates in the UL using selected beam from the multiple beams processes/multiple beams with TRPs as shown in fig. 4).

		Marinier ‘079 discloses all the claim limitations as set forth in the above rejection but fails to explicitly teach: a transmission configuration indicator (TCI) codepoint mapping wherein the UE is operating in a single downlink control information configuration for the set of TRPs, a control resource set (CORESET)-configuration or a TRP index when the UE is operating in a multi-DCI configuration of the set of the TRPs, or a physical downlink shared channel (PDSCH) beam for an aperiodic sounding reference signal or a physical uplink control channel (PUCCH) that is not scheduled by a physical downlink control channel (PDCCH).
		
		However, Zhang et al (US 2022/0077982 A1) from a similar field of endeavor  (see, systems, methods for mapping of transmission configuration indication  (TCI) state (section 0004, 0013, 0045), the use of default beam when the UE cannot apply the Rx beam indicated in the TCI state with respect to the DCI, section 0047,  0063) discloses: a transmission configuration indicator (TCI) codepoint mapping (see, TCI mapping for single-DCI mode, section 0045-0047, see, codepoint in the TCI field, section 0063) wherein the UE is operating in a single downlink control information configuration for the set of TRPs (fig. 1, see, the UE that is operating in single-DCI operation corresponding to multiple gNBs/TRPs, section 0044-0045, 0231, 0242), a control resource set (CORESET)-configuration or a TRP index when the UE is operating in a multi-DCI configuration of the set of the TRPs, or a physical downlink shared channel (PDSCH).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the methods and systems for mapping TCI states as taught by Zhang ‘982 into wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079.  The motivation would have been to provide monitoring of TCI states corresponding to DMRS groups (section 0010).


	Regarding claim 2, Marinier ‘079 discloses the method of claim 1, wherein the set of beams includes a pathloss reference signal (fig. 4, path loss conditions in relation to beam forming that UE can estimate, section 0025-0026, 0050-0053, 0141-0142).
 	

 	Regarding claim 18, Marinier ‘079 discloses the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs (fig. 4A, UE 402 in communication with multiple TRPS, see, the UE operates with multiple beams/beam processes for uplink transmission, section 0061-0068), a beam, of the set of beams, based at least in part on a pathloss reference signal (see, beam selection based on path loss measurement on a downlink reference signal, section 0123-0125). 
 
	Regarding claim 24 (Currently Amended), Marinier ‘079 discloses a user equipment (UE) for wireless communication (fig. 4A, fig. 7E, the UE/WTRU 102 that in communications with multiple TRPs, section 0061-0068) comprising: a memory (fig. 7E, WTRU 102,  memory 130 coupled to the processor 118, transmit/receive element 122/RF transceiver, section 0307-0320);  and one or more processors operatively coupled to the memory (fig. 7E, WTRU 102,  memory 130 coupled to the processor 118, transmit/receive element 122/RF transceiver, section 0307-0320), the memory and the one or more processors (fig. 7E, WTRU 102,  memory 130 coupled to the processor 118, transmit/receive element 122/RF transceiver, section 0307-0320) configured to: determine a set of beams (see, beam selection/the UE is configured to determine set of beams in  relation  DCI signaling/multiple beams processes, section 0198, 0210/beam selection process), for which a corresponding uplink beam indication is not configured (see, default beam process for downlink and uplink transmission in the absence of a specific configuration, section 0047-0049), associated with a set of transmit-receive points (TRPs) (fig. 4, UE 402 that is communication with multiple TRPs (TRP 1, TRP 2)/ the UE is configured with multiple beam processes in relation to TRP 1, TRP 2,  section 0049-0050, 0068)  based at least in part on at least one of a downlink control information (DCI) configuration see, beam selection/the UE is configured to determine set of beams in  relation  DCI signaling/multiple beams processes, section 0198, 0210, 0087), [[a transmission configuration indicator (TCI) codepoint mapping wherein the UE is operating in a single downlink control information configuration for the set of TRPs, a control resource set (CORESET)-configuration or a TRP index when the UE is operating in a multi-DCI configuration of the set of the TRPs, or a physical downlink shared channel (PDSCH) beam for an aperiodic sounding reference signal or a physical uplink control channel (PUCCH) that is not scheduled by a physical downlink control channel (PDCCH)]], wherein the set of beams includes a sounding reference signal (SRS) beam (see, SRS relating uplink beams from downlink control information, section 0107, 0113, 0120) or a PUCCH beam;  and communicating with the set of TRPs using the set of beams based at least in part on determining the set of beams (section 0049-0053, 0068, 0114, the UE communicates in the UL using selected beam from the multiple beams processes/multiple beams).

		Marinier ‘079 discloses all the claim limitations as set forth in the above rejection but fails to explicitly teach: a transmission configuration indicator (TCI) codepoint mapping wherein the UE is operating in a single downlink control information configuration for the set of TRPs, a control resource set (CORESET)-configuration or a TRP index when the UE is operating in a multi-DCI configuration of the set of the TRPs, or a physical downlink shared channel (PDSCH) beam for an aperiodic sounding reference signal or a physical uplink control channel (PUCCH) that is not scheduled by a physical downlink control channel (PDCCH).
		
		However, Zhang et al (US 2022/0077982 A1) from a similar field of endeavor  (see, systems, methods for mapping of transmission configuration indication  (TCI) state (section 0004, 0013, 0045), the use of default beam when the UE cannot apply the Rx beam indicated in the TCI state with respect to the DCI, section 0047,  0063) discloses: a transmission configuration indicator (TCI) codepoint mapping (see, TCI mapping for single-DCI mode, section 0045-0047, see, codepoint in the TCI field, section 0063) wherein the UE is operating in a single downlink control information configuration for the set of TRPs (fig. 1, see, the UE that is operating in single-DCI operation corresponding to multiple gNBs/TRPs, section 0044-0045, 0231, 0242), a control resource set (CORESET)-configuration or a TRP index when the UE is operating in a multi-DCI configuration of the set of the TRPs, or a physical downlink shared channel (PDSCH).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the methods and systems for mapping TCI states as taught by Zhang ‘982 into wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079.  The motivation would have been to provide monitoring of TCI states corresponding to DMRS groups (section 0010).
 
	Regarding claim 25, Marinier ‘079 discloses the UE of claim 24, wherein the set of beams (see, beam selection/the UE is configured to determine set of beams in  relation  DCI signaling/multiple beams processes, section 0198, 0210/beam selection process)includes a pathloss reference signal (fig. 4, path loss conditions in relation to beam forming that UE can estimate, section 0025-0026, 0050-0053, 0141-0142).

		Regarding claim 29,  Marinier ‘079 discloses a non-transitory computer-readable medium storing a set of instructions (fig. 7E, WTRU102/UE which includes RAM/memory 130 which stores  instructions/data executed by processor 118, section 0313-0322) for wireless communication (fig. 4A, UE 402 in communication with multiple TRPS, see, the UE operates with multiple beams/beam processes for uplink transmission, section 0061-0068),, the set of instructions (fig. 7E, WTRU102/UE which includes RAM/memory 130 which stores  instructions/data executed by processor 118, section 0313-0322)  comprising: one or more instructions that, when executed by one or more processors (fig. 7E, WTRU102/UE which includes RAM/memory 130 which stores  instructions/data executed by processor 118, section 0313-0314, 0322)  of a user equipment (UE) (fig. 4A, UE 402 in communication with multiple TRPS, see, the UE operates with multiple beams/beam processes for uplink transmission, section 0061-0068), cause the UE to: determine a set of beams (see, beam selection/the UE is configured to determine set of beams in  relation  DCI signaling/multiple beams processes, section 0198, 0210/beam selection process), for which a corresponding uplink beam indication is not configured (see, default beam process for downlink and uplink transmission in the absence of a specific configuration, section 0047-0049), associated with a set of transmit-receive points (TRPs) (fig. 4, UE 402 that is communication with multiple TRPs (TRP 1, TRP 2)/ the UE is configured with multiple beam processes in relation to TRP 1, TRP 2,  section 0049-0050, 0068) based at least in part on at least one (see, beam selection/the UE is configured to determine set of beams in  relation  DCI signaling/multiple beams processes, section 0198, 0210, 0087), [[a transmission configuration indicator (TCI) codepoint mapping wherein the UE is operating in a single downlink control information configuration for the set of TRPs, a control resource set (CORESET)-configuration or a TRP index when the UE is operating in a multi-DCI configuration of the set of the TRPs, or a physical downlink shared channel (PDSCH) beam for an aperiodic sounding reference signal or a physical uplink control channel (PUCCH) that is not scheduled by a physical downlink control channel (PDCCH)]],  wherein the set of beams includes a sounding reference signal (SRS) beam (see, SRS relating uplink beams from downlink control information, section 0107, 0113, 0120) or a PUCCH beam;  and communicating with the set of TRPs using the set of beams based at least in part on determining the set of beams (section 0049-0053, 0068, 0114, the UE communicates in the UL using selected beam from the multiple beams processes/multiple beams).

		Marinier ‘079 discloses all the claim limitations as set forth in the above rejection but fails to explicitly teach: a transmission configuration indicator (TCI) codepoint mapping wherein the UE is operating in a single downlink control information configuration for the set of TRPs, a control resource set (CORESET)-configuration or a TRP index when the UE is operating in a multi-DCI configuration of the set of the TRPs, or a physical downlink shared channel (PDSCH) beam for an aperiodic sounding reference signal or a physical uplink control channel (PUCCH) that is not scheduled by a physical downlink control channel (PDCCH).
		
		However, Zhang et al (US 2022/0077982 A1) from a similar field of endeavor  (see, systems, methods for mapping of transmission configuration indication  (TCI) state (section 0004, 0013, 0045), the use of default beam when the UE cannot apply the Rx beam indicated in the TCI state with respect to the DCI, section 0047,  0063) discloses: a transmission configuration indicator (TCI) codepoint mapping (see, TCI mapping for single-DCI mode, section 0045-0047, see, codepoint in the TCI field, section 0063) wherein the UE is operating in a single downlink control information configuration for the set of TRPs (fig. 1, see, the UE that is operating in single-DCI operation corresponding to multiple gNBs/TRPs, section 0044-0045, 0231, 0242), a control resource set (CORESET)-configuration or a TRP index when the UE is operating in a multi-DCI configuration of the set of the TRPs, or a physical downlink shared channel (PDSCH).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the methods and systems for mapping TCI states as taught by Zhang ‘982 into wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079.  The motivation would have been to provide monitoring of TCI states corresponding to DMRS groups (section 0010).

 
		Regarding claim 30, Marinier ‘079 discloses an apparatus for wireless communication (fig. 4A, UE 402 in communication with multiple TRPS, see, the UE operates with multiple beams/beam processes for uplink transmission, section 0061-0068), comprising: means for determining (fig. 4A, fig. 7E, processor 118 coupled to the transceiver 102, configured to process/decode received signals/beams processes, section 0307-0322, section 0061-0068 )  a set of beams, for which a corresponding uplink beam indication is not configured (see, default beam process for downlink and uplink transmission in the absence of a specific configuration, section 0047-0049), associated with a set of transmit-receive points (TRPs) based at least in part on at least one of a downlink control information (DCI) configuration (see, beam selection/the UE is configured to determine set of beams in  relation  DCI signaling/multiple beams processes, section 0198, 0210, 0087), [[a transmission configuration indicator (TCI) codepoint mapping wherein the UE is operating in a single downlink control information configuration for the set of TRPs, a control resource set (CORESET)-configuration or a TRP index when the UE is operating in a multi-DCI configuration of the set of the TRPs, or a physical downlink shared channel (PDSCH) beam for an aperiodic sounding reference signal or a physical uplink control channel (PUCCH) that is not scheduled by a physical downlink control channel (PDCCH)]], wherein the set of beams includes a sounding reference signal (SRS) beam (see, SRS relating uplink beams from downlink control information, section 0107, 0113, 0120) or al PUCCH beam;  and means for communicating (fig. 4A, fig. 7E, see, transceiver 120/RF antenna 122 coupled to processor 118 of the UE/WTRU used for uplink and downlink transmissions with multiple TRPs, section 0313-0322)  with the set of TRPs (fig. 4, UE 402 that is communication with multiple TRPs (TRP 1, TRP 2)/ the UE is configured with multiple beam processes in relation to TRP 1, TRP 2,  section 0049-0050, 0068)  using the set of beams based at least in part on determining the set of beams (section 0049-0053, 0068, 0114, the UE communicates in the UL using selected beam from the multiple beams processes/multiple beams).

		Marinier ‘079 discloses all the claim limitations as set forth in the above rejection but fails to explicitly teach: a transmission configuration indicator (TCI) codepoint mapping wherein the UE is operating in a single downlink control information configuration for the set of TRPs, a control resource set (CORESET)-configuration or a TRP index when the UE is operating in a multi-DCI configuration of the set of the TRPs, or a physical downlink shared channel (PDSCH) beam for an aperiodic sounding reference signal or a physical uplink control channel (PUCCH) that is not scheduled by a physical downlink control channel (PDCCH).
		
		However, Zhang et al (US 2022/0077982 A1) from a similar field of endeavor  (see, systems, methods for mapping of transmission configuration indication  (TCI) state (section 0004, 0013, 0045), the use of default beam when the UE cannot apply the Rx beam indicated in the TCI state with respect to the DCI, section 0047,  0063) discloses: a transmission configuration indicator (TCI) codepoint mapping (see, TCI mapping for single-DCI mode, section 0045-0047, see, codepoint in the TCI field, section 0063) wherein the UE is operating in a single downlink control information configuration for the set of TRPs (fig. 1, see, the UE that is operating in single-DCI operation corresponding to multiple gNBs/TRPs, section 0044-0045, 0231, 0242), a control resource set (CORESET)-configuration or a TRP index when the UE is operating in a multi-DCI configuration of the set of the TRPs, or a physical downlink shared channel (PDSCH).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the methods and systems for mapping TCI states as taught by Zhang ‘982 into wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079.  The motivation would have been to provide monitoring of TCI states corresponding to DMRS groups (section 0010).


7.	Claims 3, 11-14, 17,  22-23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al (US 2020/0145079 A1) in view of Zhang et al (US 2022/0077982 A1, Foreign Priority: January 8, 2019) as applied to claims 1, 24 above, and further in view of  XI et al (US 2020/0288479 A1, PCT: November 15, 2018).

The combination of Marinier ‘079 and Zhang ‘982 discloses all the claim limitations but fails to explicitly teach: Regarding claim 3, the method of claim 1, wherein the corresponding uplink beam indication includes a spatial relationship or an uplink transmission configuration indicator state. 
 However, XI ‘479 from a similar field of endeavor (see, the use of default beam and default beam Y which can be determined or used for monitoring of CORESET, section 0119) discloses: Regarding claim 3, the method of claim 1, wherein the corresponding uplink beam indication includes a spatial relationship (see, from the DCI decoding, the WTRU  obtains TCI information, beam switching, determining of spatial parameter, section 0107-0110, 0114, 0125, 0133) or an uplink transmission configuration indicator state (Section 0107-0110, 00114, 0125-TCI associated with beam switching as in new beam).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for managing beam and determination of spatial parameters as taught by XI ‘966 into wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079 and Zhang ‘982.  The motivation would have been to provide selection of beam (section 0003).

	Regarding claim 11 (Currently Amended), Marinier et al (US 2020/0145079 A1) as modified by Zhang ‘982 discloses the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs (fig. 4A, UE 402 in communication with multiple TRPS, see, the UE operates with multiple beams/beam processes for uplink transmission, section 0061-0068), a beam (see, selection of beams by the UE based on measurements related to downlink reference signals, section 0010, 0055, 0065, 0123) but fails to explicitly teach: a beam, of the set of beams, based at least in part on a corresponding beam for receiving a PDSCH
	However, XI ‘479 from a similar field of endeavor discloses: a beam, of the set of beams (see, beam selection procedure of TRP TX/WTRU RX beams within or more TRPs, the beam indication is received via PDSCH, section 0081-0084, 0123-beams determination), based at least in part on a corresponding beam for receiving a PDSCH (see, beam selection procedure of TRP TX/WTRU RX beams within or more TRPs, the beam indication is received via PDSCH, section 0081-0084).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for managing beam and determination of spatial parameters as taught by XI ‘966 into wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079 and Zhang ‘982.  The motivation would have been to provide selection of beam (section 0003).

	Regarding claim 12 (Currently Amended), Marinier ‘079 as modified by Zhang ‘982 and XI ‘479 discloses the method of claim 11, wherein the beam is selected based at least in part on a scheduling offset between a scheduling PDCCH and a scheduled PDSCH being less than a beam switch latency threshold (XI, see, switching threshold scheduled offset in relation latency, and beam switching, section  0098-0099, see, switching to different beam with respect to PDCCH reception and PDSCH reception, switching based on scheduled offset being smaller than a threshold , section 0109).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for managing beam and determination of spatial parameters as taught by XI ‘479 into wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079 and Zhang ‘982.  The motivation would have been to provide selection of beam (section 0003).
		  
	Regarding claim 13, Marinier ‘079 as modified by Zhang ‘982 and  XI ‘479 discloses the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams (see, rejection above in view of Marinier), based at least in part on a quasi-co-location assumption of a CORESET (XI ‘479, beam indication related to TCI state and QLC, section 0080-0084). 

		Regarding claim 14 (Currently Amended), Marinier ‘079 as modified by Zhang ‘982 and  XI ‘479 discloses the method of claim 1, wherein determining the set of beams comprises: determining, for a first TRP of the set of TRPs, a beam, of the set of beams (see, rejection above in view of Marinier), based at least in part on a TCI state of a scheduling PDCCH associated with scheduling the aperiodic sounding reference signal or a PUCCH (Marinier, section 0206-UL-SCH, PUCCH overlapping in a slot, section 0081-0084-TCI states and for selection of beams).

	Regarding claim 22, Marinier ‘079 as modified by Zhang ‘982 and XI ‘479 discloses the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams (see, rejection above in view of Marinier), based at least in part on a medium access control (MAC) control element selection (XI, beam switching information being determined based MCA-CE message, section 0113, 0081-0084).
 
	Regarding claim 23 (Currently Amended), Marinier ‘079 as modified by  Zhang ‘982 and XI ‘479 discloses the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams, based at least in part on an active TCI state of a PDSCH or a medium access control (MAC) selection (XI, see, beams switching /beam indication that is related to TCI state via the PDSCH, section 0081-0084, 0138-MAC-CE selection).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for managing beam and determination of spatial parameters as taught by XI ‘966 into combined wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079 and Zhang ‘982.  The motivation would have been to provide selection of beam (section 0003).
	
Regarding claim 26, Marinier ‘079 as modified by  Zhang ‘982 and XI ‘479 discloses the UE of claim 24, wherein the corresponding uplink beam indication includes a spatial relationship or an uplink transmission configuration indicator state (XI, see, from the DCI decoding, the WTRU  obtains TCI information, beam switching, determining of spatial parameter, section 0107-0110, 0114, 0125, 0133) or an uplink transmission configuration indicator state (Section, 0087 0107-0110, 00114, 0125-TCI associated with beam switching as in new beam).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for managing beam and determination of spatial parameters as taught by XI ‘966 into the combined wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079 and Zhang ‘982.  The motivation would have been to provide selection of beam (section 0003).

8.	Claims 6, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al (US 2020/0145079 A1) in view of Zhang et al (US 2022/0077982 A1, Foreign Priority: January 8, 2019) as applied to claim 1 above, and further in view of NOH et al (US 2021/0014931 A1, Foreign Priority: July 11, 2019).

	The combination of Marinier ‘079 and Zhang ‘982 discloses all the claim limitations but fails to explicitly teach:
	Regarding claim 6, the method of claim 1, further comprising: determining a multi-DCI configuration for the set of TRPs; and wherein determining the set of beams comprises: determining, for a TRP, of the set of TRPs, and based at least in part on determining the multi-DCI configuration, a beam, of the set of beams, used to receive a physical downlink shared channel (PDSCH) from the same TRP.
	
	However, NOH ‘931 from a similar field of endeavor (see, determination of TCI states in relation to respective TRPs, including TCI states associated beam selection,  section  0010-0021, 0231-0233) discloses: Regarding claim 6, the method of claim 1, further comprising: determining a multi-DCI configuration for the set of TRPs (see, multi-DCI based on multi-TRP operation, section 0298, line 1-5+, 0299-0301, 0302-0303, 0305-the UE performs operation) and wherein determining the set of beams  (see, determine the activated directions of beamforming in relation to TCI states, section 0301) comprises: determining, for a TRP, of the set of TRPs, and based at least in part on determining the multi-DCI configuration (noted: the determination is based on information associated with multi-TRP, section 0301, 0297), a beam, of the set of beams (section 0255-0256, 0295-0297, 0301-determination of beams from a TRP), used to receive a physical downlink shared channel (PDSCH) from the same TRP (see, reception and transmission via the PDCSH from TRP, section  0279-0281, fig. 11-12, TCI states for the PDSCH and DCI beam selection, section 0257-0260-first TRP, second TRP).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for selection of beams associated with TCI states as taught by NOH ‘931 into the combined wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079 and Zhang ‘982.  The motivation would have been to cooperative communication based on determined TCI states related to TRPs (section 0007, 0011).
	
	
	Regarding claim 31 (New), the UE of claim 24, wherein the one or more processors are further configured to: determine the multi-DCI configuration for the set of TRPs (see, multi-DCI based on multi-TRP operation, section 0298, line 1-5+, 0299-0301, 0302-0303, 0305-the UE performs operation); and wherein the one or more processors, to determine the set of beams (see, determine the activated directions of beamforming in relation to TCI states, section 0301), are configured to: determine, for a TRP, of the set of TRPs, and based at least in part on determining the multi-DCI configuration (noted: the determination is based on information associated with multi-TRP, section 0301, 0297), a beam, of the set of beams (section 0255-0256, 0295-0297, 0301-determination of beams from a TRP), used to receive a PDSCH from a same index value as the TRP (see, reception and transmission via the PDCSH from TRP, section  0279-0281, fig. 11-12, TCI states for the PDSCH and DCI beam selection, section 0257-0260-first TRP, second TRP).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for selection of beams associated with TCI states as taught by NOH ‘931 into the combined wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079 and Zhang ‘982.  The motivation would have been to cooperative communication based on determined TCI states related to TRPs (section 0007, 0011).


9.	Claims 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al (US 2020/0145079 A1) in view of Zhang et al (US 2022/0077982 A1, Foreign Priority: January 8, 2019) as applied to claim 1 above, and further in view of Liou et al (US 2019/0297640 A1).

		The combination of Marinier ‘079 and Zhang ‘982 discloses determining of beams sets in the above rejection but fails to explicitly teach:
		Regarding claim 17, the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams, based 
at least in part on a quasi-co-location assumption of a CORESET. 
 
	Regarding claim 19, the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams, based 
at least in part on an active TCI state of a CORESET that is configured on a cell of the beam. 
 
	Regarding claim 20, the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams, based 
at least in part on an active physical downlink shared channel TCI state for a cell of the beam. 
 
	Regarding claim 21 (Currently Amended), the method of claim 20, wherein the cell does not have the CORESET configuration.
	
		However, Liou ‘640 from a similar field of endeavor discloses: Regarding claim 17, the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams, based at least in part on a quasi-co-location assumption of a CORESET (see, beams for receiving CORESETs of cell 1 via the PDCSH, including the TCI configuration being enabled or disabled, section 0181-0182, 0190, the TCI is associated with QCL, section 0204-0206).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for beam indication as taught by Liou ‘640 into combined wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079 and Zhang ‘982.  The motivation would have been to provide monitoring of TCI state mapped to codepoints, CORESET for receiving PDSH (section 0191-0193).
		
	Regarding claim 19, the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams, based 
at least in part on an active TCI state of a CORESET that is configured on a cell of the beam (see, beams for receiving CORESETs of cell 1 via the PDCSH, including the TCI configuration being enabled or disabled, section 0181-0182, 0190, the TCI is associated with QCL, section 0204-0206).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for beam indication as taught by Liou ‘640 into combined wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079 and Zhang ‘982.  The motivation would have been to provide monitoring of TCI state mapped to codepoints, CORESET for receiving PDSH (section 0191-0193).

	Regarding claim 20, the method of claim 1, wherein determining the set of beams comprises: determining, for a TRP of the set of TRPs, a beam, of the set of beams, based 
at least in part on an active physical downlink shared channel TCI state for a cell of the beam (see, beams for receiving CORESETs of cell 1 via the PDCSH, including the TCI configuration being enabled or disabled, section 0181-0182, 0190, the TCI is associated with QCL, section 0204-0206).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for beam indication as taught by Liou ‘640 into combined wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079 and Zhang ‘982.  The motivation would have been to provide monitoring of TCI state mapped to codepoints, CORESET for receiving PDSH (section 0191-0193).

	Regarding claim 21 (Currently Amended), the method of claim 20, wherein the cell does not have the CORESET configuration (see, TCI field not being present in DCI/TCI being disabled for cell 1 via COREST in the PDSCH, section 0175-0180).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for beam indication as taught by Liou ‘640 into combined wireless method and apparatus for determining beams set based on DCI signaling of Marinier ‘079 and Zhang ‘982.  The motivation would have been to provide monitoring of TCI state mapped to codepoints, CORESET for receiving PDSH (section 0191-0193).

Allowable Subject Matter
10.	Claims 4-5, 7, 9-10, 15-16, 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473